Order entered October 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-22-00207-CV

                             REGINA WREN, Appellant

                                        V.

         MIDWESTERN STATE UNIVERSITY, ET AL., Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05447

                                     ORDER

      Before the Court is appellees’ October 4, 2022 emergency opposed second

motion to extend time to file their brief. Appellees seek the extension due to an

incomplete clerk’s record.

      We GRANT the motion. We ORDER Dallas County District Clerk Felicia

Pitre to file, no later than October 17, 2022, a supplemental clerk’s record

containing a copy of the following items identified by appellees in their extension

motion
      (1) plaintiff’s motion for leave to file first amended petition with first
      amended petition attached as Exhibit 1, “dated 3/30/21 or 3/31/21;”

      (2) trial court’s order granting plaintiff’s motion for leave, dated April
      12, 2021; and,

      (3) corrected plaintiff’s motion for leave to file second amended
      petition with second amended petition attached as exhibits 1, dated
      May 4, 2021.

We further ORDER appellees to file their brief within thirty days of the filing of

the supplemental record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE